PER CURIAM.
The order summarily denying Appellant’s rule 3.800(a) motion to correct illegal sentence, which sought to increase the credit for jail time served, is affirmed without prejudice to Appellant’s seeking additional credit by filing a properly pleaded rule 3.800(a) motion that alleges where in the record the information can be located and explains how the record demonstrates entitlement to the relief requested. See Skullestad v. State, 790 So.2d 516 (Fla. 4th DCA 2001); Toro v. State, 719 So.2d 947, 948 (Fla. 4th DCA 1998). Appellant is out of time for filing a rule 3.850 motion. See Fla. R.Crim. P. 3.850(b).
FARMER, STEVENSON, TAYLOR, JJ., concur.